I must agree with the majority in its finding in Assignment of Error No. I that the sentence must be reversed and remanded to the trial court for resentencing because the trial court did not find on the record that imposing the minimum sentence would "demean the seriousness of the offender's conduct or will not adequately protect the public from future crime by the offender or others." R.C. 2929.14(B).
Nevertheless, I believe that the trial judge would be completely justified in reimposing the same sentence as before so long as the same statutory recitations are made.  No appellate court could find it an abuse of discretion to do so within the facts of this case once the "mandatory recitation" is made.  So, after much ado, what has been accomplished is compliance to form with no contribution to substance or to justice.